Citation Nr: 0920164	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-16 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $21,644.47 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy for 20 
years and 4 months, terminating in the period from December 
1981 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that the Veteran had received an overpayment of 
education benefits in the amount of $21,644.47. The Veteran 
subsequently perfected an appeal as to the validity of that 
debt.  He failed to report for a Board hearing scheduled in 
March 2009, without explanation.  This is the second time he 
failed to report for a hearing, and the request is considered 
withdrawn.  

In an August 2004 decision, the Committee on Waivers and 
Compromises of the Muskogee RO denied the Veteran's request 
for a waiver of recovery of an overpayment in the calculated 
amount of $7,724.80.  It was noted that a compliance survey 
had revealed that the Veteran was paid benefits for the 
period from November 2002 to June 2003, but was not attending 
classes.  The Committee determined that the Veteran had acted 
in bad faith in the creation of this debt, which precluded 
consideration of a waiver of recovery of his debt.

Neither the Veteran nor his attorney subsequently expressed 
disagreement regarding the denial of a waiver.  Instead, the 
Veteran's attorney continued to argue that the debt was not 
valid.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University to achieve a 
Bachelor degree in Agricultural Technology.

2.  For the period from June 4, 2001, through March 19, 2003, 
the Veteran received educational assistance benefits 
administered in the amount of $21,644.47 based on his 
enrollment at RMTU.

3.  Fraud investigations conducted by the Manila RO and the 
VA Office of Inspector General in San Francisco determined 
that the Veteran was a participant in a fraud scheme 
perpetuated by 60 Veterans enrolled at RMTU, solely for the 
purpose of collecting VA educational assistance benefits, 
which included the failure to attend a sufficient number of 
classes.  

4. The Veteran was paid for courses that he did not attend.

5. The charged indebtedness in the amount of $21,644.47, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $21,644.47, is valid. 38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2008), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Nevertheless, the Board points out that the RO has explained 
to the Veteran the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of the claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the Veteran in the development of his claim.

As will be discussed in greater detail below, the RO's 
finding that the Veteran owed a debt of $21,644.47 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 Veterans at Ramon Magsaysay Technical University (RMTU) 
in the Philippines.  As a result of these investigations, 
both the Manila RO and the OIG in San Francisco determined 
that these 60 Veterans were not regularly attending classes, 
but were, instead, receiving course credit in return for 
buying supplies and other "gifts" for the school and for 
individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 Veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$21,644.47 that is the subject of this decision.

The record reflects that the Veteran's attorney, Donald Hill, 
is also representing at least 29 other Veterans who were 
found to have overpayments as a result of this investigation, 
and Mr. Hill has asked on several occasions to have all 30 
claims consolidated in a manner similar to class action 
lawsuits.  However, the Board has no authority to consolidate 
appeals in this manner, and, in fact, each individual case 
must be considered by a Veterans Law Judge in regular order.  
38 U.S.C.A. § 7107 (West 2002).  Mr. Hill has been advised of 
this fact in several letters from the Senior Deputy Vice 
Chairman of the Board, and the Board reiterates this 
statutory requirement herein.  Accordingly, this decision 
addresses only the appeal of the Veteran listed on the title 
page.

The Board also notes that, on numerous occasions, Mr. Hill 
has made single submissions of evidence and argument on 
behalf of all 30 Veterans that he represents.  These 
submissions included protected information specific to 
individual Veterans, such as VA claims numbers and social 
security numbers.  Mr. Hill was asked by the Senior Deputy 
Vice Chairman of the Board in several letters to stop making 
such submissions, as they placed the Board at risk of 
violating the Privacy Act, 5 U.S.C.A. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his/her representative.

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 Veterans he represents 
in which they expressly authorized the release of their 
records and personal information for inclusion in the claims 
files of the others.  On behalf of his clients, Mr. Hill has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the Veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other Veterans.

The Board takes very seriously the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA 
to protect the personal information of all Veterans and their 
dependents.  However, in light of Mr. Hill's letters 
specifically authorizing the sharing of the personal 
information of the 30 Veterans he represents, and the 
specific signed waivers completed those Veterans, the Board 
finds that the concerns of the Privacy Act, 5 U.S.C.A. § 
552a, and similar VA regulations have been appropriately 
addressed in this instance, and that no violation of the law 
or the Veterans' privacy rights will occur by accepting Mr. 
Hill's submissions.

Although Mr. Hill has obtained all investigation records from 
the RO, he has continued to express frustration in that the 
names of individuals interviewed at RMTU remain redacted in 
the documents he received.  However, as explained in an April 
2005 letter from the Muskogee RO, the names of Veterans were 
withheld under exemptions set forth under 5 U.S.C.A. § 
552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), (f) (2008), 
which bars disclosure of their names and addresses.  The RO 
also indicated that the names and job titles of witnesses 
involved in the investigation were withheld under exemptions 
set forth in 5 U.S.C.A. § 552(b)(7), and that VA does not 
generally disclose the names of witnesses involved in an 
investigation.  See 38 C.F.R. § 1.554 (2008).  The RO advised 
Mr. Hill that, if he disagreed with its decision to provide 
only redacted copies of these documents, he was free to 
appeal the matter to the VA Office of the General Counsel.  
He was provided appropriate contact information for that 
office.

The Board believes that, for the purposes of this appeal, the 
Veteran is not prejudiced by VA's decision to provide only 
redacted copies, as he and Mr. Hill are well aware that the 
individuals interviewed during the course of the 
investigation included staff members, faculty, and students 
of RMTU.  Mr. Hill in fact obtained affidavits from several 
of the deponents.  There was nothing to prevent Mr. Hill from 
obtaining lay statements from as many individuals at RMTU as 
he saw fit, on his own initiative, and to submit those 
statements in support of the Veteran's claim.  

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and 
he has also objected to VA's reliance on the interviews 
conducted at RMTU, asserting that they amount to "hearsay 
evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet.  App.  140 (1991).  Certainly, the Board 
has a responsibility to weigh the credibility and probative 
value of testimony provided by the students and faculty at 
RMTU, just as it does any evidence provided by the Veteran 
that is the subject of this decision, and the actual 
knowledge of the person providing the statement is an 
important factor in assessing probative value.  

The Board recognizes that, under 38 U.S.C.A.  § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, 
this authority is discretionary.  Moreover, in 38 C.F.R.  § 
20.711 (2008), the Secretary has defined the scope of this 
subpoena power to include compelling the attendance of 
witnesses within a radius of 100 miles from the place of 
hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R.  § 20.711(a).  In this instance, Mr. Hill has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478-79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not exist.  The Veteran and his attorney have been accorded 
ample opportunity to substantiate his claim by providing 
evidence to challenge the validity of the debt.  As such, the 
Board finds that this appeal is ready for appellate review.

Mr. Hill has also alleged, as error, the fact that the 
Veteran has not received a supplemental statement of the 
case.  However, the evidence submissions since the April 2004 
statement of the case were either duplicates of previously 
considered evidence, and/or accompanied by signed waivers of 
initial RO consideration; therefore, the RO did not review 
the evidence, and a supplemental statement of the case was 
not indicated.  See 38 C.F.R. § 20.1304(c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

As noted above, the Muskogee RO has explained to the Veteran 
the bases for the finding that the debt was valid.  The RO 
afforded him the opportunity to present information and 
evidence in support of the claims, and the Veteran failed to 
report for hearings scheduled on his behalf.  The Board finds 
that these actions satisfy any duties to notify and assist 
owed the Veteran in the development of these claims.

II.  Factual Background

The record reflects that in January 2001, the Veteran applied 
for VA educational assistance benefits under the provisions 
of Chapter 30 for a program of education at RMTU.  He Veteran 
received basic educational assistance benefits under the 
provisions of Chapter 30 for the semesters that he reported 
being enrolled at RMTU between the period of June 4, 2001, 
through March 19, 2003, and the RO calculated the total 
amount of assistance benefits administered during this period 
as $21,644.47.

On October 23, 2002, the RO in Manila conducted a routine on- 
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with 10% of the Veteran student 
population.  Of the 6 records examined there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  In 
addition, an Occupational Internship Program (OIP) and a 
Practicum were allowed to be taken in one semester, instead 
of the two semesters required by the curriculum.  In view of 
the discrepancies, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

In January 2003, the president of the university wrote that 
in the OIP class projects the Veteran students were "the 
ones supervising the activities in their projects with the 
regular students."  

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all Veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the Veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often met, and that they had donated several 
garbage bins located throughout the campus.

In reviewing the records, significant discrepancies were 
found, such as the following: the absence of final grades for 
certain courses or for entire semesters; different signatures 
or penmanship appearing on certificates of registration (the 
staff of the university reported that sometimes students' 
wives or classmates filled out the forms on their behalf); 
and indications that some students received credits 
consistent with only part-time enrollment even though they 
were receiving VA benefits for full-time enrollment.  
Discrepancies were found in all 60 Veteran students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, Veteran students, and 
non-Veteran students.

Depositions from various professors and administration 
officials confirmed that the Veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the Veteran students had 
donated money to their school, and that 50 percent of this 
had been distributed to teachers as "incentive" awards.  
Various instructors and non-Veteran students also indicated 
that the Veteran students were not required to actually 
attend classes, and some non-Veteran students complained of 
this fact, indicating that they would be penalized for not 
attending, while the Veteran students were still given 
passing grades in return for their donations.  

One instructor, who identified the Veteran in this case as 
one of the Veteran students involved, stated that his class 
consisted of two parts, the lecture and the laboratory; the 
laboratory was the longer part, and consisted of actual 
farming activities.  This instructor stated that "only the 
non-VA students were required to attend the laboratory 
activities.  The VA students were exempted."  He went on to 
state that he felt uncomfortable giving them instructions, 
due to their age and status.  When asked why he was giving 
the VA students special treatment, he said that with their 
age and status they would not use this in the future or would 
not benefit much from it.  In some laboratory exercises they 
provided needed materials; they contributed to the expenses 
to defray the purchase of the materials, which were used by 
the younger students, who gave the VA students a portion of 
the fruits.  He said that the laboratory portion was assessed 
by the instructor, who "personally make my own appraisal 
based on their support of financial contribution for the 
success of the project."  In that class, 60 percent of the 
grade was based on the laboratory portion, which they did not 
attend. 

Another instructor, explaining why there were no records of 
the VA students' examinations available, stated that the 
examination reports were returned to the non-VA students, but 
not to the VA students, who were not interested in their 
results, as long as they passed, so the examinations had been 
thrown away.  The VA students financed the building of pen, 
feeding, and slaughtering areas, as well as purchasing the 
animals and other supplies.  One instructor stated, "The 
non-VA students are the one[s] who do the labor and actual 
activities the farm.  The monetary contribution given by the 
VA students is a substitute or as a factor of dispense [sic] 
their requirements for the actual activities in the farm."  
A physical education instructor stated that in lieu of class 
attendance, the VA students were just required to submit 
"projects," which were in the form of sports equipment, 
such as balls.  "Submission of any of these sports equipment 
is enough to pass my subject," he said.  He stated that the 
VA students would approach him at the beginning of the 
semester regarding such an arrangement, citing health and age 
reasons, so that they would no longer be required to attend 
regular classes.  Another instructor stated that the students 
were not required to attend regular classes because they 
already knew the subjects.  

Some students and faculty indicated that the Veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the Veterans never attended 
classes.  For example, one non-Veteran student reported that 
he had never seen any of the Veteran students actually 
attending class over a two-year period, and another non- 
Veteran student admitted to having been "coached" to tell 
the VA investigators that the Veteran students had attended 
classes when, in fact, they had not.  One non-Veteran student 
indicated that he had seen Veteran students attending classes 
for only one month in the 2002-2003 semester, and at no time 
since.

In an on-site visit of one of the laboratory farms, an 
individual working with the animals stated that he was a 2nd 
year student.  He said that the VA students, who he called 
"Veterans," came to the farm about twice weekly, in small 
groups, but did not perform any of the labor.  They took care 
of the financing, and that the regular students feed and 
cleaned up after the animals, and took care of the crops.  

The instructors interviewed indicated that in the classroom, 
the VA students were separated from the non-VA students, due 
to the different qualifications of the students, and, 
principally, due to the language barrier between the Filipino 
students and the VA students, many of whom were originally 
from the United States.  However, several of the VA students, 
including the Veteran in this case, were Filipinos, but they 
were included in the VA student group.  

In these depositions, some instructors revealed that they did 
not personally verify the presence of the Veteran's students 
in their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the Veteran 
students.  Some of the instructors indicated that they either 
did not know whether the Veteran students actually attended, 
and some admitted that they were aware of the fact that the 
Veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded Veteran students over non-Veteran students, such as 
language barriers, that the Veterans were "old," or the 
Veteran students already having advanced knowledge.  

Faculty members, non-Veteran students, and even some Veteran 
students acknowledged that Veteran students were only 
expected to act as financiers by providing monetary 
assistance to complete projects while the non-Veteran 
students were expected to do the labor.  Several faculty 
members and non- Veteran students reported that the non-
Veteran students were stringently held to the requirement of 
reporting to class five days a week, but that Veteran 
students were not.  Some faculty members also admitted that 
they had been given cash incentives by the administration, 
which they were told came from donations by the Veteran 
students.  However, many stated that they had not received 
cash, and two stated that they had announced the attendance 
and participation requirements at the beginning of a term, 
but that they had been approached by the Veterans after 
class, who said they could not attend the classes regularly, 
giving reasons such as they felt uncomfortable with the other 
students.  

At the San Marcelino Campus, a meeting was held with the 
Veteran students in which they were invited to make 
statements under oath.  Several students became hostile, one 
accused VA of a "witch hunt," and another explained that 
they would only submit a joint written statement, and not 
offer testimony under oath.  In the written statement, which 
was signed by 17 Veteran students, they explained that the 
minimum attendance requirement was one hour of classroom 
instruction a week and/or three hours of laboratory time.  
They also admitted that class leaders take the attendance by 
signature of each Veteran at the Veterans Park and delivered 
the attendance sheet to professors, at which time they were 
given the class assignments.

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require Veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the Veteran students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their Veteran students were even present 
on campus.  All they knew and saw as to the Veteran students' 
attendance was when they observed Veteran students gathering 
at Vet-Park.  The Veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that Veteran students had been enjoying the 
arrangement since that teacher had started in 1983.  Most 
teachers, staff, and non-Veteran students admitted that the 
Veteran students had not been attending classes, which was 
contrary to the insistent claims of the Veteran students.  

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 Veterans who were the subject of the investigation.  
In August 2003, the Veteran that is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from June 4, 2001, through March 
19, 2003, but that their findings indicated that he did not 
attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$21,644.47.  He was advised of his right to request a waiver 
of this overpayment.

In October 2003, the Veteran submitted a notice of 
disagreement in which he disputed the validity of the 
indebtedness in the amount of $21,644.47.  He stated that he 
had attended all required classes.  

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the Veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.

Based on his review, the agent concluded that fraud was 
committed by the 60 Veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved Veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.  
Overpayments were assessed against the 60 Veterans, and the 
VA approval of RMTU was revoked.  

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that Veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They rarely if ever 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
Veteran's park, where they would be answered collectively 
based on the "honor" system.  All of the Veterans would 
subsequently receive passing grades, and the school benefited 
from this system because the Veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer." It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 Veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the Veterans never attended 
classes; the testimony of seven non-Veteran students and one 
Veteran student that was not involved in the scheme, who all 
indicated that the Veterans did not attend classes; and the 
testimony of non-Veteran students, who indicated that the 
Veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the Veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme at Laney College 
in Oakland, California, which had resulted in a loss of $6 
million for VA, contained many similarities he described, and 
he indicated that it was his belief that the scheme at Laney 
College was exported from the school in the Philippines.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

It has been contended that an employee of the Manila RO named 
D.B. had insinuated during the February 2003 compliance 
survey that their problems with VA would resolve in exchange 
for "consideration."  Such consideration was not provided, 
and D.B. purportedly later returned with more investigators 
in May 2003.

In a December 2004 letter, a Special Agent in Charge of the 
Los Angeles OIG indicated that it had been asked to look into 
bribery charges made against D.B., an employee of the Manila 
RO, but had chosen not to pursue an investigation of the 
charges.  The Special Agent explained that the complainants 
were the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  

The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because 
he had initially discovered it during the compliance survey, 
but he was not in charge of the field investigators, and had 
no authority over the outcome of the investigation.  The 
evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  The Special Agent noted that, in 
his experience, bribes were typically solicited by 
individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved Veterans.

Statements dated in March 2005 from several of the 
individuals interviewed in the investigation were received.  
Many of these were from instructors, who essentially recanted 
some of their earlier sworn testimony, stated that they would 
never misrepresent a student's attendance nor provide a 
course grade to a student who had not properly attended the 
classes, and that all students that received a grade attended 
all required classes.  Further, many of them stated that they 
were told they would lose their teaching licenses if they did 
not state that the Veteran students did not attend classes.  
However, in substance, these statements do not refute many 
aspects of their earlier statements.  They stated that the 
Veteran students were attending classes, but many of the 
questionable activities were confirmed in these statements, 
such as excusing them from laboratory activities due to their 
prior experience and their financial assistance.  One of the 
instructors for a class that the Veteran was enrolled in, 
after stating that he had signed statements prepared by the 
examiners because he had been "made nervous" by them, 
nevertheless reiterated that in the projects, the Veterans 
supervised the planting and construction of the project, 
while the young Filipino students did the manual labor.  The 
instructor explained that the Veterans had supervisory 
experience and helped pay for project materials.  



III.  Analysis

The purposes of Chapter 30 educational assistance are--
(1) to provide a new educational assistance program to assist 
in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service; 
(2) to extend the benefits of a higher education to 
qualifying men and women who might not otherwise be able to 
afford such an education; 
(3) to provide for vocational readjustment and to restore 
lost educational opportunities to those service men and women 
who served on active duty after June 30, 1985; 
(4) to promote and assist the All-Volunteer Force program and 
the Total Force Concept of the Armed Forces by establishing a 
new program of educational assistance based upon service on 
active duty or a combination of service on active duty and in 
the Selected Reserve (including the National Guard) to aid in 
the recruitment and retention of highly qualified personnel 
for both the active and reserve components of the Armed 
Forces; 
(5) to give special emphasis to providing educational 
assistance benefits to aid in the retention of personnel in 
the Armed Forces; and 
(6) to enhance our Nation's competitiveness through the 
development of a more highly educated and productive work 
force.  38 U.S.C.A. § 3001 (West 2002).

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  See 38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).  

The Veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2008).  
The term attendance means the presence of a Veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the Veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id. (emphasis added).  
The amount of overpayment of educational assistance paid to a 
Veteran constitutes a liability of that Veteran.  38 C.F.R. § 
21.7144(b).

The Veteran is challenging the validity of the overpayment of 
Chapter 30 educational assistance in the amount of 
$21,644.47.  He essentially contends that he did regularly 
attend classes at RMTU, and that he never intended or took 
action to defraud the government by receiving educational 
assistance benefits to which he was not entitled.

In this case, investigations conducted by the Manila RO and 
the VA OIG in San Francisco revealed that 60 Veterans 
attending RMTU, including the Veteran that is the subject of 
this decision, were part of a scheme whereby they received 
passing grades in return for providing monetary donations and 
other gifts to the school, even though they did not regularly 
attend classes.  As determined by the OIG, this scheme was 
intended to allow the Veterans to continue to receive VA 
educational assistance benefits based on their enrollment at 
RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the Veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-Veteran 
students, who also indicated that the Veterans did not attend 
classes, but still received course credit in return for their 
donations.

The Board has also considered the assertion by the Veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the Veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the Veteran students who 
were the subject of the investigation at RMTU.  

However, the only evidence suggesting that RO employees 
undertook such conduct consists of assertions of the 
attorney's Veteran clients, who have also been implicated in 
the scheme.  Their credibility must be weighed against the 
numerous depositions from faculty members and non-Veteran 
students indicating that the Veteran students did not attend 
classes.  It is difficult to imagine that a failure to accept 
bribery offers from Manila RO employees could have resulted 
in the fabrication of the substantial amount of evidence 
obtained by that RO of the scheme that apparently existed in 
RMTU.  Furthermore, the depositions and other documents 
created as a result of their investigation were independently 
reviewed by the OIG in San Francisco, as well as statements 
of the Veteran students.  As noted, the OIG specifically 
found that fraud had occurred at RMTU.  The Board finds it 
extremely unlikely that the employees of the Manila RO could 
have induced the testimony of the faculty members and 
students at RMTU who reported that the Veterans were allowed 
to pass classes without attending in exchange for gifts, and 
it also seems equally unlikely that the faculty members or 
students at RMTU would testify to such if the practice was 
not actually occurring.  There seems to be no motivation for 
either faculty or non-Veteran students to lie about such a 
scheme if it did not, in fact, exist.

Some of the faculty stated in their later statements that 
their depositions were coerced with the threat of losing 
their teaching licenses.  In evaluating this evidence, the 
Board observes, first, that all of these individuals were 
either instructors or school officials, all of whom had an 
interest in maintaining the school as a VA-approved school 
and/or had admitted to their own misconduct in their earlier 
statements.  Moreover, the justification of a threat of loss 
of teaching license is dubious, as once they had admitted, in 
a sworn deposition, that they had not required the Veteran 
students to attend classes, and other acts of complicity, the 
continuation of their teaching licenses became more 
precarious, not less.  

Moreover, in comparing the new statements with the original 
investigation statements, the original statements contained 
detailed descriptions of the special treatment accorded to 
the Veteran students, emphasized different points, and 
sounded as if they came from different people using their own 
words in a more spontaneous manner.  In contrast, the new 
statements, which are contained on forms apparently drawn up 
for the purpose, have some preprinted language, as well as 
some space for individual, handwritten responses.  Oddly, 
though, nearly all of the handwritten responses appear to 
have been written by the same person, although the signatures 
vary.  There were more similarities in the content and 
language used than there were in the lengthier depositions 
taken in the course of the investigation.  For these reasons, 
the Board finds the earlier statements to be more credible.

It is also significant to note that none of the disinterested 
witnesses attempted to modify or recant their earlier 
statements.  

The Board's conclusions appear consistent with the findings 
of the Special Agent of Los Angeles OIG, as explained in his 
December 2004 letter.  That agent explained that it had 
chosen not to pursue an investigation into the bribery 
charges against D.B. because the complainants were the same 
individuals who were the subject of the RMTU investigation, 
and that they had a strong motivation to discredit the VA 
investigators who uncovered their scheme.  It was noted that 
the San Francisco OIG had conducted an extensive review of 
the situation at RMTU, and had concluded that there was an 
"overwhelming" amount of the evidence indicating that those 
students had engaged in a fraudulent scheme.  It was further 
noted that D.B. was not in charge of the field investigators, 
and had no authority over the outcome of the investigation.  
The evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  It was noted that bribers were 
typically solicited by individuals that had authority to 
effect some type of outcome, which was a scenario that did 
not exist here.  For these reasons, the Special Agent 
determined that the allegations lacked credibility and had 
been put forth in an attempt to obscure the issues and 
deflect the guilt of the involved Veterans.

The Board notes that the Veteran and his attorney have 
pointed to various documentation from RMTU in support of his 
appeal, including Enrollment Certifications and a transcript 
of passing grades.  However, it was implicit in the scheme 
discovered by the Manila RO, and later confirmed by the OIG, 
that the Veteran students at RMTU received course credit in 
return for the donations and gifts that they provided the 
school.  In fact, the school's VA approval was revoked as a 
result.  Certainly, it is clear that RMTU routinely confirmed 
to the RO that these students were enrolled, attending 
classes, and receiving passing grades.  Documentation to that 
effect, such as transcripts or enrollment certifications, in 
no way contradicts the findings of the Manila RO or the OIG, 
and the Board finds it to be of no probative value.

There were 24 school transcripts submitted, pertaining to 
Veterans represented by Mr. Hill, including the Veteran's in 
this case.  These show that the Veteran was one of a group of 
seven Veterans who had the exact same schedule for the first 
and second semesters of the 2002/2003 school year.  Although 
previously, he had taken 14 or 15 credits as a full-time 
student, during these two semesters, he and the other six 
students took 23 credits the first semester and 25 credits 
the second semester (the other six students received 22 
credits for the first semester; for unknown reasons, the 
Veteran received 3 credits for a P.E. 3 class that the others 
received only 2 credits for.)  This included a P.E. class 
each semester; the P.E. instructor previously deposed that 
the Veterans requested to be excused from participation in 
this class due to their health, and instead donated balls 
and/or other equipment.  It also included a practicum in 
Agriculture worth 8 credits each semester.  This is one of 
the laboratory classes, which, according to the Approval 
Contract, requires 3 hours of laboratory participation per 
credit, or, for this one class, 24 hours per week.  In 
addition, the Veteran would have had the classroom and 
laboratory requirements of the other 15 to 17 credits he was 
enrolled in to complete, had he been attending the classes as 
required.  

Even the amended statements by instructors attempting to 
retreat from their previous sworn statements and statements 
from most of the (few) Veterans who provided individual 
statements admitted that the Veterans participation in the 
laboratory classes consisted chiefly of financial assistance, 
and no more than "supervisory" participation in the class 
work.  In other words, in a class requiring 24 hours per week 
of hands on participation, the non-Veteran students did all 
of the required labor, while the Veteran students contributed 
financial support and/or supplies.  Apparently, they also 
attended, and underwrote, the end of term parties.  These 
actions appear contrary to the Approval Agreement, which 
includes a condition including "the institution is 
financially sound and capable of fulfilling its commitments 
for training,"  Moreover, there was is clearly disparate 
treatment, and reasons advanced have failed to justify such 
disparate treatment.  If the deponents' statements are to be 
believed, the non-financial reasons that the Veterans were 
excused from classes can be grouped largely into two 
categories-they were underqualified (e.g., could not 
understand the language in which the class was taught; were 
too unhealthy to participate in P.E. class), or overqualified 
(e.g., already knew the subject matter, supervised the other 
students' work) for the classes in which they were enrolled.  
These are reasons to enroll in a different class, not to be 
excused from class.  

In support of the Veteran's claim, his attorney has cited to 
the provisions of 38 C.F.R.  § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the Veteran's attendance as 
adequate, VA is obligated to do so regardless of the 
frequency of the Veteran's actual attendance.

However, according to the Approval Agreement, there must be 
"at least one-hour per week of in-seat classroom attendance 
and/or three-hour per week of laboratory attendance is 
required for each unit certified or VA benefits."  No 
provision was made for the instructor to dispense with this 
requirement, particularly not for all of the Veterans in his 
or her class.  

As discussed in detail above, there is persuasive testimony 
of record from faculty members and non-Veteran students at 
RMTU that the Veteran students were not being held to the 
same standards of attendance or class participation that the 
non-Veteran students were, and that this was due to the 
donations made to the school by the Veteran students.  Under 
these circumstances, it cannot be said that the Veteran 
students were meeting the regularly prescribed standards of 
RMTU as contemplated by 38 C.F.R.  § 21.7153(c).

Although the Veteran has asserted that he did, in fact, 
attend courses at RMTU, he has not offered any evidence in 
support of his contentions, other than the general evidence 
discussed above.  He has not offered any statements from 
disinterested parties (e.g., non-Veteran students), class 
notes, completed assignments, or recollections of specific 
events that transpired during a classroom or laboratory 
session, which might add to the probative value of his bare 
assertion that he attended all classes as required.  The 
Board finds that these assertions lack credibility, in light 
of the testimony provided by the faculty members and non-
Veteran students at that school, and the findings of both the 
Manila RO and OIG.  It is clear from the findings of the 
Manila RO and the OIG that the practice of Veteran students 
not having to attend classes was widely known and had been 
routine practice for many years at that university.  The 
investigation of the Manila RO also specifically identified 
this Veteran as one of the 60 who participated in this 
scheme, he was mentioned by name in one of the depositions in 
which the instructor stated that the Veterans did not attend 
class; and he has not stated that he was not part of this 
scheme (rather, he states that he attended all required 
classes).  

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a Veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
Veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the Veteran in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
Veteran was paid for pursuing a program of education at RMTU 
but that he did not actually attend classes.  38 C.F.R. § 
20.7042(b)(2).  An overpayment of $21,644.47, was properly 
created as a result of the payment for courses at that 
university.  The Veteran is liable for the overpayment debt.  
38 C.F.R. § 21.7144.


ORDER

An overpayment of $21,644.47, was properly created; the 
appeal is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


